United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.I., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Morrisville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-578
Issued: July 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 15, 2014 appellant, through his attorney, filed a timely appeal from an
October 4, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his back condition
is causally related to a December 17, 2011 employment incident, as alleged.
On appeal, counsel contends that appellant was actually claiming an occupational disease
as a result of repetitive lifting and moving of bags since his original injury in 2009. He argued

1

5 U.S.C. § 8101 et seq.

that the aggravation and/or acceleration of appellant’s degenerative disc disease was the result of
repetitive work and the medical evidence submitted was sufficient to establish the claim.
FACTUAL HISTORY
On December 19, 2011 appellant, then a 30-year-old transportation security officer, filed
a traumatic injury claim (Form CA-1) alleging that he injured his low back as a result of lifting a
bag in the performance of duty on December 17, 2011. He stated that upon placing the bag on a
table, he felt a slight popping sensation in his back.
In a December 21, 2011 report, Dr. Frederick Benedict, a Board-certified orthopedic
surgeon, noted that appellant was unable to walk as “a result of his original work-related injury”
and estimated that he would be able to return to work effective January 12, 2012. On
January 4, 2012 he diagnosed lower back pain and took appellant off work from January 11 to
February 2, 2012. On January 13, 2012 Dr. Benedict advised that appellant had a “recurrence of
his previous work-related injury.” He stated that appellant injured his back at work in 2009 and
“was covered and treated as a [w]orkmen’s [c]ompensation injury.” Appellant missed several
weeks of work during the next several years. Dr. Benedict stated that appellant was working
with physical restrictions and recently reinjured his back. Appellant had a previous magnetic
resonance imaging (MRI) scan which documented an early degenerative and bulging disc, which
Dr. Benedict opined was “clearly a recurrence of his previous covered back injury.”
Appellant filed claims for wage-loss compensation for intermittent periods commencing
February 2, 2012.
In a February 21, 2012 letter, OWCP indicated that when appellant’s claim was received,
it appeared to be a minor injury that resulted in minimal or no lost time from work. Based on
these criteria and because the employing establishment did not controvert continuation of pay or
challenge the case, payment of a limited amount of medical expenses was administratively
approved. OWCP reopened the claim for consideration because a claim for wage-loss
compensation had been received. It requested additional evidence and afforded appellant 30
days to respond to its inquiries.
Appellant submitted reports dated December 21, 2011 through February 28, 2012 from
Dr. Benedict, who diagnosed lumbar/lumbosacral disc degeneration and lumbar disc disorder
with myelopathy. Dr. Benedict reiterated that appellant’s back condition occurred following an
employment injury in 2009 while moving a duffle bag to an outgoing conveyor belt. Appellant
felt a pop in the lower left quadrant of his back immediately followed by a sharp pain with
radiation down the left leg. On February 28, 2012 Dr. Benedict diagnosed ruptured lumbar disc
and took appellant off work from February 22 to April 22, 2012.
By decision dated March 26, 2012, OWCP denied the claim on the basis that the medical
evidence submitted was not sufficient to establish a causal relationship between appellant’s back
condition and the December 17, 2011 employment incident.
On April 25, 2012 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative. Counsel submitted an April 25, 2012 letter indicating that

2

appellant completed a notice of recurrence (Form CA-2a) immediately following the
December 17, 2011 incident to report the injury as a worsening or recurrence of his condition.
Appellant knew based on the pain and sensations he felt at the time he experienced the pop in his
back, that it was related to his previous injury from November 10, 2009 under OWCP File
No. xxxxxx503. He indicated that he never completed the paperwork to open a new claim and
requested that OWCP double the case files and adjudicate his claim as a recurrence.
In reports dated April 5 and 9, 2012, Dr. Benedict reiterated the history of appellant’s
injury. On July 30, 2012 he noted that he had provided appellant with medical care multiple
times a year for a back injury he sustained while at work since it initially occurred on
November 10, 2009. Dr. Benedict stated that he never considered appellant’s back injury to be
resolved and had him working under varying levels of restrictions during most periods of
treatment. He indicated that appellant’s original injury was caused by a faulty conveyor belt
dropping an unmarked excessively heavy piece of luggage into his arms without a lifting partner
or any safety equipment. Dr. Benedict opined that appellant aggravated his back condition by
repetitive strain injuries caused by repetitive tasks, forceful exertions or sustained or awkward
positions due to the repetitive nature of his job, which included constant standing, bending,
lifting, squatting, walking and twisting with an already weakened back.
Appellant also submitted an August 1, 2011 MRI scan of the lumbar spine which showed
degenerative disc disease and herniation at L5-S1.
A telephonic hearing was held before an OWCP hearing representative on
August 8, 2012.
In a September 6, 2012 report, Dr. Benedict diagnosed broad-based herniated L5-S1 disc
with left leg radiculopathy. He opined that appellant’s condition was causally related to moving
a heavy piece of luggage at work on December 17, 2011.
By decision dated September 28, 2012, an OWCP hearing representative affirmed the
March 26, 2012 decision on the basis that appellant failed to establish that he sustained an injury
on December 17, 2011 causally related to factors of his federal employment. The hearing
representative noted that appellant had previously filed a traumatic injury claim under File
No. xxxxxx503 for a lower back injury he sustained on November 10, 2009. By decision dated
May 25, 2010, OWCP had accepted that appellant had sustained a lumbar strain which resolved
by April 27, 2010. The hearing representative further noted that appellant “stated that he filed a
claim for a recurrence in his other claim and that his employing establishment filed his traumatic
injury claim in the instant claim and he did not sign his claim form in the instant claim.” The
hearing representative indicated that OWCP “may wish to consider doubling the instant claim
with case File No. xxxxxx503” if deemed appropriate.
On September 24, 2013 appellant, through his attorney, requested reconsideration and
submitted a narrative statement dated September 15, 2013. He also submitted progress notes
dated May 31 through October 10, 2012 from Dr. Benedict.
On September 24, 2013
Dr. Benedict stated that intervertebral discs are complex structure that allow movement of the
spinal column and help absorb pressure and shock of the spinal column and they commonly
deteriorate with age and are influenced by hereditary factors, weight of the person and

3

mechanical stress that is increased by repeated heavy lifting, bending and twisting. He opined
that appellant suffered cumulative employment-related stress on his discs and had occasional
flare-ups of pain and muscle spasms that gradually subsided in 2009 and 2010 when he treated
him for “[l]umbar [s]trains.” Dr. Benedict explained that appellant continued to work and the
cumulative employment-related stress on his discs finally caused the L5-S1 disc to herniate with
resulting severe back pain, leg pain and weakness in December 2011.
By decision dated
September 28, 2012 decision.

October 4,

2013,

OWCP

denied

modification

of

the

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6

2

Id.

3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

4

ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP procedures provide that cases should be combined when correct adjudication of
the issues depends on frequent cross-reference between files. If a new injury case is reported for
an employee who previously filed an injury claim for a similar condition or the same part of the
body, doubling is required.7 In the instant case, appellant filed a traumatic injury claim, under
File No. xxxxxx391, for a back injury. The record reveals that he previously filed a traumatic
injury claim, assigned File No. xxxxxx503, for a November 10, 2009 injury to the same part of
the body.8 The factual and medical evidence pertaining to appellant’s November 10, 2009
employment injury in File No. xxxxxx503, however, is not contained in the case record.
Furthermore, the record contains evidence of appellant’s attempt to file a recurrence claim of the
November 10, 2009 employment injury. In his September 28, 2012 decision, OWCP’s hearing
representative noted that appellant had a previously accepted traumatic injury claim under File
No. xxxxxx503 for a lumbar strain sustained on November 10, 2009 and indicated that OWCP
“may wish to consider doubling the instant claim with case File No. xxxxxx503.” However, it
continued to adjudicate the claim as a new traumatic injury claim even though appellant
submitted evidence to support that he sustained a recurrence of the accepted November 10, 2009
back injury. OWCP failed to properly combine or request combination of the present case record
with the record of the November 10, 2009 employment injury, which appellant implicated as the
initial cause of his back condition.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.9 The Board
will consequently remand the case for OWCP to combine the current case record with File
No. xxxxxx503 and determine whether appellant sustained either a recurrence of disability due to
his November 10, 2009 employment injury or a new employment injury.10 Following this and
any further development deemed necessary, OWCP shall issue a de novo decision on the merits.

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000); T.D., Docket No. 07-2331 (issued June 19, 2008).
8

The case record also contains reference to prior traumatic injury claims of April 29, 2003, File No. xxxxxx064;
May 2, 2003, File No. xxxxxx354; June 10, 2005, File No. xxxxxx872; and December 14, 2006, File
No. xxxxxx649.
9

See Claudio Vazquez, 52 ECAB 496 (2001).

10

See C.B., Docket No. 13-1091 (issued September 16, 2013) (remanding the case to OWCP to combine case
files where the record revealed that appellant attributed a March 2, 2012 left foot injury to a previous April 12, 2004
employment injury). See also M.Z., Docket No. 13-414 (issued June 26, 2012) (remanding the case to OWCP to
combine case files where it did not adequately explain why it adjudicated appellant’s notice of recurrence of
disability as a new injury given that she alleged that she experienced pain immediately upon returning to work rather
than relating her condition to new work factors).

5

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 4, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for proceedings
consistent with this decision of the Board.
Issued: July 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

